Name: Commission Regulation (EEC) No 3073/91 of 21 October 1991 amending Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10. 91 Official Journal of the European Communities No L 290/23 COMMISSION REGULATION (EEC) No 3073/91 of 21 October 1991 amending Regulation (EEC) No 3814/90 laying down the level of the accession compensatory amounts for milk and milk products applicable in trade between Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas a mistake involving references to footnotes in respect of CN codes 0405, 0405 00 10 and 0405 00 90 appears in the Annex to Regulation (EEC) No 3814/90 ; whereas the necessary corrections should be made, to apply from 17 June 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applicable to trade in agricultural products between Spain and Portugal ('), as last amended by Commission Regula ­ tion (EEC) No 3296/88 (2), and in particular Article 13 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3640/90 of 11 December 1990 determining the general rules for the system of accession compensatory amounts for milk and milk products during the second stage of the acces ­ sion of Portugal (3), and in particular Article 6 thereof, Article 1 Whereas Commission Regulation (EEC) No 3814/90 (4), as last amended by Regulation (EEC) No 1767/91 (*), lays down the accession compensatory amounts for milk and milk products in trade between Spain and Portugal appli ­ cable from 17 June 1991 ; In the Annex to Regulation (EEC) No 3814/90, the entries opposite CN codes 0405, 0405 00 10 and 0405 00 90 are hereby replaced by the following : CN code Description Compensatory amount ECU/100 kg net weight (except where otherwise indicated) '0405 Butter and other fats and oils derived from milk : 0405 00 10  of a fat content, by weight, not exceeding 85 % : \   of a fat content, by weight, of less than 80 % : 0,1184 0 (8)   of a fat content, by weight :    of at least 80 %, but less than 82 % 9,30 (8)    of at least 82 %, but less than 84 % 9,71 O    of at least 84 % 0,11 84 0 (8) 0405 00 90 other 0,1184 (7)(8)' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 17 June 1991 . (') OJ No L 367, 31 . 12. 1985, p. 7. (*) OJ No L 293, 27. 10 . 1988, p. 7. Q OJ No L 362, 27. 12. 1990, p. 3. 4) OJ No L 366, 29. 12. 1990, p. 24. 0 OJ No L 158, 22. 6. 1991 , p. 42. No L 290/24 Official Journal of the European Communities 22. 10 . 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission